Citation Nr: 0321289	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-12 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from June 1940 to July 
1945.  He died in December 1999.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  When this matter was last considered by the 
Board in September 2002, additional development of the issue 
considered herein was undertaken.  That development was 
completed, and the case is ready for further appellate 
review. 


REMAND

Pursuant to the Board's September 2002 development 
memorandum, VA and private treatment records were obtained 
and have been associated with the claims file.  Since this 
evidence is pertinent to the appellant's claim, and since it 
has not been considered by the RO, and the appellant has not 
submitted a statement waiving such consideration, it must be 
referred to the RO for initial review.  38 C.F.R. § 20.1304 
(2002); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Under the circumstances, this case is REMANDED for the 
following:

All of the evidence of record, including 
the records received subsequent to the 
RO's issuance of the supplemental 
statement of the case in July 2002, 
should be reviewed, and the claim re-
adjudicated.  If a complete grant of the 
claims remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified; however, she has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




